DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the CertainTeed LLC application filed with the Office on 17 August 2020, with preliminary amendments filed on 17 August 2020.

Claims 1-33 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of pending U.S. Application 16/003,853, filed on 8 June 2018, which is a continuation of U.S. Application No. 15/057,396, filed on 1 March 2016, now U.S. Patent 9,998,067, which is a continuation of U.S. Patent Application 14/483,107, filed on 10 September 2014, now U.S. Patent 9,276,141, which is a continuation of U.S. Patent Application 13/770,480, filed on 19 February 2013, now U.S. Patent 8,835,751, which is a continuation of U.S. Patent Application 12/811,493, filed on 1 July 2010, now U.S. Patent 8,404,967, which is a national stage 371 application of International Application No. PCT/US2009/030253, filed 7 January 2009, which claims the benefit of U.S. Provisional Patent Application No. 61/019,740, filed 8 January 2008.  Thus, the present claims have an effective filing date of 8 January 2008.
Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 15 September 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 is drawn dependent to claim 20 and recites the limitation "the cover member". There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest either amend claim 22 to be drawn dependent from claim 21 to give antecedent basis to “ the cover member”, or amend claim 22 to recite, “further comprising a cover member” to overcome this rejection.

Each of claims 25 and 33 recite the limitation "the carrier".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending claim 25 and 33 to recite “an infrared-transmissive carrier” to give antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14-16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a US Patent to Younan, et al. (US 5,437,735; hereinafter, “Younan”), as evidenced by the Tafzel ETFE Properties Bulletin (The Chemours Company FC LLC. 4 pages, 2017; obtained from .

Regarding claim 1, Younan discloses a photovoltaic shingle system (Abstract; Figure 3; which reads on the instantly claimed, “[a] photovoltaic module having an upper surface and a lower surface”).  Younan teaches a photovoltaic device (10, Figure 1) as a tandem NIP type photovoltaic device made up of a plurality of individual n-i-p type cells (12a, 12b, and 12c) disposed in an optical and electrical series relationship between a substrate electrode and a top electrode (Col. 4, lines 16-23; which reads upon, “a photovoltaic element comprising a plurality of active layers, the photovoltaic element having an upper surface”).  Younan further teaches said photovoltaic devices includes a body of encapsulant material disposed to cover a light incident surface thereof (claim 7; which reads on, “an encasulant resin layer positioned above the upper surface of the photovoltaic element”).  Additionally, Younan teaches the photovoltaic device includes a top layer of protective material 40 disposed thereupon, wherein said protective layer is preferably an inert, optically transparent material, the material sold by the du Pont Corporation under the tradename Tefzel has been found to be advantageous (Col. 6, lines 3-16; which reads upon the limitation, “an overlay positioned above the upper surface of the photovoltaic element”).  Per the Bulletin, Tefzel is a transparent, thermoplastic film having high transmittance of ultraviolet and all, but far, infrared (Long Time Weatherability, page 1; which the overly layer being substantially transmissive of near infrared radiation and infrared radiation”).
Younan does not expliclty teach the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element.
However, Jacobs discloses an integration of photovoltaic elements into roofing materials, such as shingles or the like ([0003]), wherein the shingles 20 include active photovoltaic elements (45; [0036]), where granule application, or other aesthetic presentation of shingle portion 51 for the photovoltaic elements 45 can be complemental to the aesthetic presentations of shingle portion 50 in order to achieve a complemental aesthetic effect ([0038], which reads upon “wherein the photovoltaic module includes a three-dimensional surface disposed over the active layers of the photovoltaic element”, where the applied granule would correspond to a three-dimensional surface.
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have incorporated the granule application over the shingle portion for the photovoltaic elements, as taught by Jacobs, into the photovoltaic device disclosed by Younan because the granule blends can be used to achieve complementary color arrangements between the photovoltaic elements and the non-active portions of the exposed parts of the shingle (Jacob, [0007]).

Regarding claim 2, see Jacobs, Figures 1, 2 and 4.

40 above the photovoltaic device 36 (Figure 3).  The granule application of Jacobs would be on the outer surface, i.e., on the surface of the protective layer (see Figure 1, 2, and 4).

Regarding claim 4, Jacobs teaches the granule application is a selective coating on the photovoltaics, e.g., on section 51, but not section 50.

Regarding claim 6, a cover plate, in the form of a transparent conductive oxide (22, Figure 1).

Regarding claims 14 and 15, Jacobs teaches granule application over the photovoltaic elements ([0038]), which would result in a complemental aesthetic effect with the rest of the roofing shingle.

Regarding claim 16, see Jacobs, Figure 4.

Regarding claim 18, Jacobs teaches the granule application is a selective coating on the photovoltaics, e.g., on section 51, but not section 50.

Regarding claim 19, see Younan, Figure 3.

Allowable Subject Matter
Claims 20, 21, 23, 24, and 26-33 are allowed.

Claims 7-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Younan reference is considered the closest prior art reference to the present claims.  Younan teaches the element corresponding to the claimed cover member is a transparent conductive oxide which acts an electrode.  Therefore, it would not be an obvious modification to make this cover member from either glass or polymer, as required by instant claim 7.  The combination of the teachings of Younan and Jacobs necessarily results in granule application to the outermost surface; therefore, the corresponding three-dimensional surface would not be place on the underside of the overlay (as required by claims 8-12), nor within the encapsulant resin layer (as required by claim 13).  Additionally, forming the granule application is not taught as an embossing or molding, as required by instant claim 17.
Each of independent claims 20 and 24 require a photovoltaic module wherein an encapsulant resin layer is formed above an overlay; which is not a configuration one of ordinary skill would arrive at with the teachings of Younan, as the protective layer that corresponds to the overlay would necessarily be the 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
1 March 2021